Exhibit 10.38


SPX CORPORATION
LIFE INSURANCE PLAN
FOR KEY MANAGERS
1.
Establishment and Purpose.

SPX Corporation (the “Corporation”) established the SPX Corporation Life
Insurance Plan for Key Managers (the “Plan”) originally on January 1, 1986 for
the purpose of attracting and retaining competent key managers. The Plan is
hereby amended and restated effective as of September 26, 2015 (“Effective
Date”).
2.
Eligibility to Participate.

The employees eligible to participate (“Participant”) in the Plan are those key
managers who are designated by the Compensation Committee of the Board of
Directors of the Corporation which administers the Plan (the “Compensation
Committee”). Former officers who retired prior to January 1, 1986 are also
eligible to participate.
As part of the Separation and Distribution Agreement by and between SPX
Corporation and SPX FLOW, Inc. dated as of September 22, 2015 (and as may be
amended from time to time), SPX Corporation and SPX FLOW, Inc. entered into the
Employee Matters Agreement dated as of September 26, 2015 (the “EMA”). In
accordance with the EMA, all liabilities for Flowco Employees (as defined in the
EMA) who participate in the Plan immediately prior to the Effective Time (as
defined in the EMA) are to be transferred to the SPX FLOW Life Insurance Plan
for Key Managers (the “FLOW Plan”) as of the Effective Date (such Flowco
Employees referred to as “Flow Transferees”). Flow Transferees shall become
participants in the FLOW Plan as of such date.
For avoidance of doubt, for the Flow Transferees, the cessation of their
employment with the Corporation shall not be considered as a termination due to
“retirement” under the Plan. From and after the Effective Date, neither the
Corporation nor this Plan shall have any liability with respect to the former
participation by Flow Transferees in this Plan, and Flow Transferees (or their
Beneficiaries) shall not be entitled to any payment of any benefits under the
Plan. References to the FLOW Plan in this Plan are descriptive only, and neither
the Corporation nor this Plan guarantees any payments or rights under the FLOW
Plan.
3.
Benefits After Retirement.

In the event of the post-retirement death of a Participant, the Participant’s
Beneficiary shall receive an after-tax post-retirement death benefit equal to
one times the Participant’s final base salary, less the amount of any death
benefit paid with respect to the Participant under any group term life insurance
policy paid for by the Corporation.
For purposes of the Plan, “retirement” (or such similar term) refers to a
Participant whose employment with the Corporation terminates and at time of
termination, the Participant


1

--------------------------------------------------------------------------------




(i) is at least age 55, (ii) has a minimum of five (5) years of continuous
service with the Corporation, and (iii) has a sum of age and continuous service
that totals 65 or greater. Any Participant’s employment which terminates in
accordance with Section 5(B) shall not be considered a termination due to
retirement.
For the purpose of calculating the payment from the Corporation, the
Participant’s Beneficiary shall be deemed to be a surviving spouse, to be in the
highest algebraically combined, joint return, Federal and state income tax
bracket for earned income and to be a resident of the state in which the
Participant resided at the time of his death. Estate and inheritance taxes, if
any, with respect to the payment from the Corporation shall not be taken into
consideration in calculating the amount of benefit owed.
The amount of post-retirement death benefit paid directly by the Corporation
shall be paid in a lump-sum; provided, however, the actuarial equivalent of such
amount may be paid over a fifteen (15) year period certain, using a six percent
(6%) interest rate compounded annually, if requested by the Beneficiary and
consented to by the Compensation Committee.
Such payment shall first be made as soon as practicable following the
Participant’s death and upon delivery to the Compensation Committee by the
Participant’s Beneficiary of satisfactory proof of death.
4.
Benefits Paid Prior to Retirement.

In the event of the pre-retirement death of a Participant, the Participant’s
Beneficiary shall receive an after-tax payment equal to two times the
Participant’s base salary as of the time of his death, less the amount of any
death benefit paid with respect to the participant under any group term life
insurance policy paid for by the Corporation.
For purposes of calculating the payment from the Corporation, the Participant’s
Beneficiary shall be deemed to be a surviving spouse, to be in the highest
algebraically combined joint return, Federal and state income tax bracket for
earned income and to be a resident of the state in which the Participant resided
at the time of his death. Estate and inheritance taxes, if any, with respect to
the payment from the company shall not be taken into account in calculating the
benefit.
The amount of pre-retirement death benefit paid directly by the Corporation
shall be paid in a lump-sum; provided, however, the actuarial equivalent of such
amount may be paid over a fifteen (15) year period certain, using a six percent
(6%) interest rate compounded annually, if requested by the Beneficiary and
consented to by the Compensation Committee.
Such payment shall first be made as soon as practicable following the
Participant’s death and upon delivery to the Compensation Committee by the
Participant’s Beneficiary of satisfactory proof of death.


2

--------------------------------------------------------------------------------




5.
Eligibility for Benefits at Termination of Employment.

A.
Generally

If the Participant employment with the Corporation terminates for any reason
other than death before retirement, and subject to Section 5(C), no payments
shall be due under this Plan.
B.
For Cause

If the Participant’s employment terminates as a result of discharge by the
Corporation for proven dishonesty, gross misconduct, misappropriation of the
Corporation’s funds or property, willful destruction of the Corporation’s
property or other dishonest or fraudulent conduct (or for such reason that
constitutes “cause” (or such similar term) under the Participant’s employment or
change in control or other similar agreement with the Corporation), no payment
shall be due under the Plan.
C.
For Disability

(i)
If the Participant’s employment with the Corporation is terminated before his
65th birthday for reason of disability, he may continue to participate in this
Plan, with the consent of the Compensation Committee. The Participant whose
employment is terminated due to a disability will be considered to be a
continuing employee of the Corporation until he reaches his 65th birthday (or
ceases to be disabled), at which time he will be deemed to have retired.

(ii)
“Disability” or “disabled” as used herein means the Participant’s inability to
engage in any occupation or employment for wage or profit for which he is
reasonably qualified by education, training or experience, by reason of a
medically-determined physical or mental impairment which can be expected to
continue for the balance of his lifetime. The determination of the Participant’s
disability shall be made by the Compensation Committee. The Participant agrees
to submit to such physical examination and furnish such proof as may be required
by the Compensation Committee in connection with the determination of the
existence and continuation of the disability.

(iii)
The Compensation Committee shall have sole discretion in the ultimate
determination as to those who may remain in the Plan under this Section 5(C).

6.
Beneficiary Designation.



3

--------------------------------------------------------------------------------




Each participant in the Plan shall designate a Beneficiary, class of
Beneficiaries or any contingent Beneficiaries on a form to be provided by the
Compensation Committee. Such designation of a Beneficiary or Beneficiaries may
be changed from time to time by the Participant by filing a new designation with
the Compensation Committee.
If any Participant shall fail to designate a Beneficiary, or if all
Beneficiaries predecease the Participant, payment (if any) shall be made within
a reasonable time to the first surviving class, and in equal shares if there are
more than one in each class, of the following classes of successive
beneficiaries:
1.Participant’s widow or widower or surviving domestic partner
2.    Surviving children
3.    Surviving parents
4.    Surviving brothers or sisters
5.    Executor or administrator
7.
No Contract of Employment.

Nothing contained in the Plan shall be construed as a contract of employment
between the Corporation and the Participant. Nothing in the Plan shall interfere
in any way with the right of the Corporation to terminate a Participant’s
service at any time with or without cause or notice and whether or not such
termination results in any adverse effect on the individual’s interests under
the Plan.
8.
Payments as Supplemental Compensation.

The benefits provided hereunder shall not affect the Participant’s annual salary
while in full-time employment of the Corporation, nor shall such benefits affect
the Participant’s right to participate in any existing or future retirement plan
or any other supplemental arrangement. Payments received by a Participant under
the Plan shall not be deemed part of a Participant’s regular, recurring
compensation for purposes of any termination, indemnity or severance pay laws
and shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan, contract or similar arrangement
provided by the Corporation, unless expressly so provided by such other plan,
contract or arrangement.
9.
Rights not Assignable.

This Plan and the rights, interests and benefits hereunder shall not be
assigned, transferred, pledged, sold, conveyed or encumbered in any way by the
Participant or the Participant’s Beneficiary and shall not be subject to
execution, attachment or similar process. Any attempted sale, conveyance,
transfer, assignment, pledge or encumbrance of the rights, interest or benefits
provided pursuant to the terms of this Plan contrary to


4

--------------------------------------------------------------------------------




the terms of the foregoing sentence, or the levy of any additional or similar
process thereupon, shall be null and void and without effect.
10.
Purchase of Insurance Contracts.

In the event the Corporation decides to buy life insurance policies, the
Participant agrees to cooperate with the Corporation in providing information
for, and submitting to, any physical examination necessary to obtain such
insurance policy. It is essential that all responses and answers to information
requested by the insurance company be true and correct as to medical facts in
order to prevent the insurance company from declaring the policy null and void.
If the insurance company declares the policy null and void because information
provided by the Participant is not true and correct, no benefits shall be
payable under this Plan to that Participant’s Beneficiary. A life insurance
policy on the life of the Participant, if purchased, shall name the Corporation
as owner and beneficiary. Such policy, when purchased, shall remain a general
unsecured, unrestricted asset of the Corporation, and neither the Participant
nor any Beneficiary shall have any rights with respect to, or claim against,
such policy. Such policy shall not be deemed to be held under any trust for the
benefit of the Participant or the Participant’s Beneficiary, nor shall such
policy be deemed to be held in any such trust as collateral security for
fulfilling the obligations of the Corporation under the terms of this Plan.
The Plan at all times shall be entirely unfunded and the Corporation shall not
be required at any time to segregate any assets of the Corporation for payment
of any benefits hereunder. No Participant, Beneficiary or any other person shall
have any interest in any particular assets of the Corporation by reason of the
right to receive a benefit under the Plan and any such Participant, Beneficiary
or other person shall have only the rights of a general unsecured creditor of
the Corporation with respect to any rights under the Plan. Nothing contained in
the Plan shall constitute a guaranty by the Corporation or any other entity or
person that the assets of the Corporation will be sufficient to pay any benefit
hereunder.
11.
Successors, Mergers and Consolidation.

This Plan shall be binding upon the Corporation, its successor and assigns,
including without limitations any person, organization or corporation which may
acquire substantially all of the assets and business of the Corporation or any
company or corporation into which the Corporation may be merged or consolidated.
For avoidance of doubt, SPX FLOW, Inc. shall not be deemed a successor of the
Corporation for purposes of the Plan, and SPX FLOW, Inc. shall have no liability
under this Plan.
Nothing in this Plan shall be construed (a) to limit, impair or otherwise affect
the Corporation’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets or (b) to limit the right or power of the Corporation, or any
affiliate, to take any action which such entity deems to be necessary or
appropriate.


5

--------------------------------------------------------------------------------




12.
Amendment and Termination.

This Plan may be modified, amended or terminated by the Compensation Committee
or the Board of Directors of the Corporation.
13.
Applicable Law.

The Plan (including, without limitation, any rules, regulations, determinations
or decisions made by the Compensation Committee or Corporation relating to the
Plan) shall be construed and administered exclusively in accordance with
applicable federal laws and the laws of the State of Delaware, without regard to
its conflict of laws principles. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), the
Plan will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, including the Federal Courts located therein (should Federal
jurisdiction exist).
14.
Administration.

This Plan shall be administered by the Compensation Committee. The Compensation
Committee may establish such rules and regulations, not inconsistent with the
provisions of the Plan, as it deems necessary to determine eligibility to
participate in the Plan and for the proper administration of the Plan, and may
amend or revoke any rule or regulation so established. The Compensation
Committee may make such determinations and interpretations under or in
connection with the Plan as it deems necessary or advisable. The Compensation
Committee’s determinations under the Plan need not be uniform and may be made by
the Compensation Committee selectively among Participants, whether or not such
Participants are similarly situated. All such rules, regulations, determinations
and interpretations shall be binding and conclusive upon the Corporation, its
affiliates, its stockholders, all Participants and Beneficiaries, and upon their
respective legal representatives, beneficiaries, successors and assigns, and
upon all other persons claiming under or through any of them. The Compensation
Committee may appoint accountants, actuaries, counsel, advisors and other
persons that it deems necessary or desirable in connection with the
administration of the Plan.
The Compensation Committee may delegate any of its duties under the Plan to one
or more officers of the Corporation. The Compensation Committee shall also be
permitted to delegate, to any appropriate officer or employee of the
Corporation, responsibility for performing certain ministerial functions under
the Plan. In the event that the Compensation Committee’s authority is delegated
to officers or employees in accordance with the foregoing, all provisions of the
Plan relating to the Compensation Committee shall be interpreted in a manner
consistent with the foregoing by treating any such reference as a reference to
such officer or employee for such purpose. Any action undertaken in accordance
with the Compensation Committee’s delegation of authority hereunder shall have
the same force and effect as if such action was undertaken directly by the
Compensation Committee and shall be deemed for all purposes of the Plan to have
been taken by the Compensation Committee.


6

--------------------------------------------------------------------------------




15.
Validity.

In the event that any part of this Plan is invalid for any reason, such
invalidity shall not affect the balance of this Plan, which shall remain valid
and binding upon the parties and enforceable in accordance with its terms.
16.
Indemnification.

Each person who is or shall have been a member of the Compensation Committee or
of the Board of Directors of the Corporation shall be indemnified and held
harmless by the Corporation against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit or proceeding to which he may be
a party or in which he may be involved by reason of any action taken or failure
to act under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Corporation’s approval, or paid by him in
satisfaction of any judgment in any such action, suit or proceeding against him,
provided he shall give the Corporation an opportunity, at its expense, to handle
and defend the same before he undertakes to handle and defend it on his own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Corporation’s Certificate of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Corporation may have to indemnify them or hold
them harmless.
17.
Duty of Participants and Beneficiaries.

The Participant and any Beneficiaries shall, as a condition of receiving
benefits under this Plan, be obligated to provide the Compensation Committee
with such information as the Compensation Committee shall require in order to
administer the Plan. Each Participant shall keep the Corporation informed of his
current address. The Corporation shall not be obligated to search for the
whereabouts of any person. If, within three years after the actual death of a
Participant, the Corporation is unable to locate any Beneficiary for the
Participant, then the Corporation shall have no further obligation to pay any
benefit hereunder to such Beneficiary or any other person and such benefit shall
be irrevocably forfeited.
18.
Withholding and Right to Offset.

The Corporation may impute income to a Participant due to participating under
the Plan, and deduct or withhold from any compensation or payment payable to a
Participant or Beneficiary, to the extent it deems advisable to comply with
applicable law. Notwithstanding any provisions of the Plan to the contrary, and
to the extent permitted by applicable law, the Corporation may offset any
amounts to be paid to the Beneficiary of a Participant under the Plan against
any amounts that such Participant (or Beneficiary) may owe to the Corporation or
its affiliates.
19.
Headings and Construction.



7

--------------------------------------------------------------------------------




The headings and captions herein are provided for reference and convenience
only, shall not be considered part of this Plan, and shall not be employed in
the construction of this Plan. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context.




8